Citation Nr: 0431449	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  01-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for allergies, a right 
thumb disorder, residuals of a vasectomy and vasovasostomy, 
headaches, tuberculosis with a positive purified protein 
derivative test, tinea versicolor, an undiagnosed illness 
involving memory loss, sinusitis, arthralgia of the fingers, 
residuals of a left hip fracture, and muscle cramps of the 
hands and legs.  

2.  What ratings are for assignment for diplopia, a bone spur 
of the left ulna, a bone spur of the right elbow, hearing 
loss, tinnitus, lumbosacral strain, degenerative joint 
disease of each knee, left ankle fracture residuals, and left 
tibia injury residuals from January 1, 1999?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982, and from May 1983 to December 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered in March 2000 
and March 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  


REMAND

The undersigned conducted a hearing at the Phoenix RO in 
January 2004.  Unfortunately, the tape of that hearing was 
lost and a transcript of the testimony provided at that time 
was not prepared prior to the tape's loss.  The veteran was 
advised of this fact in September 2004.  Later that month he 
requested an opportunity to appear at another Board hearing 
conducted at the Phoenix RO.  

Accordingly, in order to preserve the veteran's right to due 
process of law, this case is REMANDED for the following 
action:

The veteran is to be afforded a hearing 
before the Board, sitting at the Phoenix 
RO.  

Following the completion of any further actions by the RO, 
the case must be returned to the Board.  The veteran need 
take no action until otherwise notified.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


